Title: To George Washington from Nicholas Cooke, 18 March 1776
From: Cooke, Nicholas
To: Washington, George

 

Sir
Providence March 18th 1776

I am favoured with yours of the 8th & 14th instant to which I have paid the greatest Attention. The several Regiments of Militia are ordered to hold themselves in Readiness to march in Case the Enemy should land in this Colony, and the General Assembly is called to meet this Day. As a Part of the Army in Boston, supposing them to be destined to the Southward, might with but little Loss of Time land upon and destroy Rhode Island, and cut off the Troops there, without some effectual Measures are taken to oppose them, I thought these Steps which were all it was in my Power to take, necessary. I also beg Leave to suggest to your Excellency the Propriety of ordering a Part of the Forces designed for New York to march through this Colony. The Rout will not be much further, and they will be at Hand to repel any Attack of the Enemy.
I shall give your Excellency the earliest Intelligence of every Motion of the Enemy that shall come to my Knowledge. I am with great Truth and Esteem, Sir Your most obedient hble Servt

Nichs Cooke

